                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

MCI COMMUNICATIONS SERVICES,
INC.,

      Plaintiff,

v.                                                         No. 18-1066-DRH-SCW

AMEREN ILLINOIS,

      Defendant.

                     ORDER DENYING MOTION TO STRIKE

HERNDON, District Judge:

      Before the Court is defendant Ameren Illinois’ (“Ameren”) Motion to Strike

Plaintiffs’ Prayer for Attorney’s Fees (doc. 10). Ameren alleges that MCI is not

entitled to legal fees and expenses in connection with this litigation alleging breach

of a construction agreement between the two parties. Rather, Ameren argues the

contract language MCI points to in support of attorney’s fees demonstrates that

MCI is only entitled to legal expenses in connection with the previous

construction, which was completed in or around March 2015.              Plaintiff MCI

Communications Services, Inc. (“MCI”) filed its response on July 20, 2018 (doc.

10) and argues that defendant strains the interpretation of the contract language

in question and has not met the high burden needed to grant a motion to strike

under Federal Rule of Civil Procedure 12(f). For the following, the Court DENIES

the motion to strike (doc. 10).

1
      Ameren’s motion to strike plaintiff’s claim for attorneys’ fees and legal

expenses is brought pursuant to Fed. R. Civ. P. 12(f). That rule states a court

may strike from a pleading any “insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Id. The burden on a motion to

strike lays with the movant and a court “will not strike a matter from a complaint

‘unless it is clear that it can have no bearing on the matter of the litigation.”

Woodson v. Cook County Sheriff, 21 A.D.D. 357 (N.D.Ill. 1996) quoting Patel v.

Board of Governors of State Colleges and Universities, No. 92 C 8300, 1995 WL

573418, at *3 (N.D.Ill. Sept. 22, 1995). It is too early at this stage in the litigation

to determine if the claim for legal fees and expenses has “no bearing” on the

underlying issues.

     The contested language reads:

     “Reimbursor [Ameren] agrees to bear all direct and indirect costs
     incurred by MCI and relating to any construction by MCI in connection
     with the Project, including, but not limited to, labor, materials,
     construction, damages, administrative overhead, taxes, travel expenses,
     legal fees and other reasonable out of pocket expenses.”


By the plain language of the parties’ agreement, such legal fees are contemplated

as possible areas of reimbursement by defendant to plaintiff “in connection with

the [construction] Project.”    As this litigation arises from a dispute regarding

payment for the construction work performed by plaintiff, it is a logical reading of

the disputed contract language that legal fees incurred in connection with

enforcing said contract would be covered reimbursed expenses that cannot be

considered “impertinent” or “insufficient.” Fed. R. Civ. P. 12(f).


2
      Because there is clear contractual language providing for the payment of

legal expenses, the “American Rule” stating that attorney’s fees are not generally

recoverable, Negro Nest, LLC v. Mid-N. Mgmt., Inc., 362 Ill. App. 3d 640, 642

(2005), is not applicable here. At this juncture, plaintiff’s claim for attorneys’ fees

and legal expenses is based on contractual authority and accordingly, the prayer

for relief is meritorious. Defendant has not met the high burden of Fed. R. Civ. P.

12(f) to strike the request by demonstrating that it has no bearing on the litigation

or is so unrelated to be void of merit. Robinson v. Midlane Club, Inc., 1994 WL

577219 at *2 (N.D.Ill. Oct. 18, 1994). Accordingly, defendant Ameren’s motion to

strike (doc. 10) is DENIED.

      IT IS SO ORDERED.


                                                            Judge Herndon
                                                            2018.10.23
                                                            17:24:25 -05'00'
                                                     United States District Judge




3
